English, Judge :
This was a writ of error allowed from an order of the Cir*34cuit Court of Wayne county entered oil the 6th day of June, 1885, overruling a motion then made by the plaintiff to set aside the verdict of the jury therein renden d and award him a new trial. An examination of the record discloses the fact, that no judgment was ever rendered by said Circuit Court upon said verdict, and, there being no final judgment in the cause and no order, from which a writ of error would lie to this Court, the writ of error awarded to the plaintiff must be dismissed as having been prematurely allowed, with costs against the plaintiff in error.
Dismissed.